Citation Nr: 1623512	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-18 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to January 1992.

These claims come before the Board of Veterans' Appeals (Board) on appeal from  a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  These claims were before the Board in August 2011 and August 2014, at which times they were remanded for additional development.  After the issuance of a July 2015 supplemental statement of the case, these matters have been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable and unfortunate, the Board finds the case must once again be remanded.  Following issuance of the July 2015 supplemental statement of the case, the AOJ associated with the record pertinent evidence        that was not considered in the July 2015 supplemental statement of the case.  Specifically, the Veteran underwent additional VA examinations in March 2016, including examinations that assessed his spine, left ankle, and a service connected respiratory condition.  Thus, a remand is warranted for the AOJ to review in the first instance all of the evidence associated with the claims file after the July 2015 supplemental statement of the case was issued.  38 C.F.R. § 20.1304.

Concerning the psychiatric claim, the Veteran has reported that his depressive symptoms may be associated with his back disability.  Thus, that issue is intertwined with the back claim.  Additionally, the resolution of the service connection claims on appeal may impact the TDIU claim.  Accordingly, the psychiatric and TDIU claims are intertwined with the issues being remanded, and must also be remanded.  Harris  v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have  a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder updated VA treatment records dated since April 2016.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record, to include the evidence received since  the July 2015 supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

